—Order, Family Court, New York County (Marjory D. Fields, J.), entered May 6, 1991, which granted the petitioner agency’s application to extend placement for the two minor children adjudged neglected, unanimously affirmed, and assigned counsel’s motion to withdraw granted, without costs.
On an application to extend the placement of neglected children, the petitioning agency has the burden of establishing either the continued unfitness of the parent(s) or that return of the children would likely result in physical or psychological harm (Matter of Faith Z., 92 AD2d 990). Petitioner met this burden of proof and we find no improper shifting of the burden of proof to respondent. We have reviewed the record, and agree with assigned counsel that there are no non-frivolous issues for appellate review, and his motion to withdraw is granted (see, Matter of McR. Children, 182 AD2d 357). We would also note that the order on appeal extending placement has been rendered moot by the subsequent orders issued with respondent’s consent returning the child Alex R. to respondent and extending the placement of the child Alvin R. (see, Matter of Commissioner of Social Servs. [Diane W.], 182 AD2d 589). Concur—Rosenberger, J. P., Kupferman, Ross and Kassal, JJ.